NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                   Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas               956-318-2403 (FAX)



                                            June 12, 2014

      Hon. Eduardo Roberto Rodriguez                Hon. Alfred Rufty
      50 W. Morrison Rd., Suite A                   Harris & Rufty, LLP
      Brownsville, TX 78520                         650 Poydras Street, Suite 2710
                                                    New Orleans, LA 70130
      Hon. David G. Oliveira
      Roerig, Oliveira & Fisher, L. L. P.           Hon. Jason A. Itkin
      855 West Price Road, Suite 9                  Attorney at Law
      Brownsville, TX 78520                         6009 Memorial Dr.
                                                    Houston, TX 77007
      Hon. Kurt B. Arnold
      Attorney at Law                               Hon. Matthew Skrabanek
      6009 Memorial Drive                           6009 Memorial Drive
      Houston, TX 77007                             Houston, TX 77007

      Re:       Cause No. 13-14-00323-CV
      Tr.Ct.No. 2008-07-4045-D
      Style:    In Re Oceanografia, S. A. de C. V. Otto Candies, LLC, Candies Mexican
                Investments, and OSA International


              Enclosed please find a copy of an order issued by this Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: 103rd District Court
           Hon. Aurora De La Garza, District Clerk Cameron County